  Case 3:20-cv-00489-CHB Document 5 Filed 07/13/20 Page 1 of 3 PageID #: 42




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
               Plaintiff,                                )         Civil Action No. 3:20-CV-489-CHB
                                                         )
  v.                                                     )
                                                         )
  LUKE JOHN FLINT, a/k/a                                 )         ORDER GRANTING AGREED
  “coronavaccine.center”;                                )         PRELIMINARY INJUNCTION
  “coronavaccine.today”;                                 )
  “coronatesting.site”;                                  )
  “coronatesting.center”;                                )
  “coronavaccine.shop”;                                  )
  “coronavaccine.club”; and                              )
  “covid19vaccine.center”,                               )
                                                         )
               Defendant.                                )

                                             ***   ***       ***    ***
          This matter is before the Court on the agreement of the United States and Luke John

Flint, a/k/a “coronavaccine.center,” “coronavaccine.today,” “coronatesting.site,”

“coronatesting.center,” “coronavaccine.shop,” “coronavaccine.club,” and

“covid19vaccine.center,” in which the parties agree to the entry of a Preliminary Injunction

pursuant to 18 U.S.C. § 1345. Specifically, the parties agree and the Court finds that:

          1.        This Court has jurisdiction over the subject matter of this case, there is good cause

to believe that it will have jurisdiction over all the parties hereto, and venue in this district is

proper.

          2.        The United States can establish by a preponderance of the evidence that

Defendant is about to violate or is violating 18 U.S.C. § 1343.

          3.        Injunctive relief to protect the public interest is expressly authorized by 18 U.S.C.

§ 1345. As such, neither a specific finding of irreparable harm, a showing of the inadequacy of

                                                    -1-
  Case 3:20-cv-00489-CHB Document 5 Filed 07/13/20 Page 2 of 3 PageID #: 43




other remedies at law, nor a balancing of the parties’ interests is necessary prior to the issuance

of a preliminary injunction.

       4.      Even though a showing of irreparable harm is not necessary under Section 1345

in order to obtain injunctive relief, permitting Defendant to engage in or to continue to perpetrate

the alleged wire fraud would constitute irreparable harm to the public.

       5.      Defendant’s violations or potential violations of 18 U.S.C. § 1343 will continue

unless a preliminary injunction order is issued.

       6.      The statutory conditions for granting a preliminary injunction under 18 U.S.C.

§ 1345 are therefore met.

       THEREFORE, IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 1345, a

Preliminary Injunction [R. 3] is GRANTED.

       IT IS FURTHER ORDERED that Defendant Luke John Flint a/k/a

“coronavaccine.center,” “coronavaccine.today,” “coronatesting.site,” “coronatesting.center,”

“coronavaccine.shop,” “coronavaccine.club,” and “covid19vaccine.center,” his agents, officers,

and employees, and all other persons and entities in active concert or participation with them, are

enjoined from (A) committing wire fraud, as defined by 18 U.S.C. § 1343; (B) maintaining and

doing business through the use of the domains “coronavaccine.center,” “coronavaccine.today,”

“coronatesting.site,” “coronatesting.center,” “coronavaccine.shop,” “coronavaccine.club,” or

“covid19vaccine.center,” or any other website or domain that promotes the sale of products

claiming to be a treatment, vaccine, or cure for COVID-19 or other diseases; (C) maintaining and

doing business through the use of any social media, including but not limited to Facebook and

LinkedIn, through the use of the profile names “coronavaccine.center,” “coronavaccine.today,”

“coronatesting.site,” “coronatesting.center,” “coronavaccine.shop,” “coronavaccine.club,” or



                                                -2-
  Case 3:20-cv-00489-CHB Document 5 Filed 07/13/20 Page 3 of 3 PageID #: 44




“covid19vaccine.center,” or any other profile name that promotes the sale of products claiming

to be a treatment, vaccine, or cure for COVID-19 or other diseases; (D) doing any business

involved in the selling, marketing, or distributing any products intended for use in the diagnosis,

cure, mitigation, treatment, or prevention of disease, including COVID-19; (E) destroying

business records related to Defendant’s business, financial, or accounting operations; (F) taking

actions designed to interfere with any additional Court orders regarding Defendant’s operation of

any business involved in the selling, marketing, or distributing any product intended for use in

the diagnosis, cure, mitigation, treatment, or prevention of disease, including COVID-19; and

(G) taking actions designed to interfere with any additional Court orders regarding the domains

“coronavaccine.center,” “coronavaccine.today,” “coronatesting.site,” “coronatesting.center,”

“coronavaccine.shop,” “coronavaccine.club,” and “covid19vaccine.center.”

       IT IS FURTHER ORDERED that GoDaddy, upon receiving notice of this Order shall

take such steps as are necessary to prevent the public from accessing Defendant’s website.

       IT IS FURTHER ORDERED that this Preliminary Injunction Order shall remain in

force until such time as the Court orders otherwise.

       Pursuant to 18 U.S.C. § 1345(a) and Rule 65(c) of the Federal Rules of Civil Procedure,

the United States shall not be required to post security for this action.

       This the 13th day of July, 2020.




cc:    Counsel of record

                                                 -3-
